In an action to recover no-fault medical payments under contracts of insurance, the plaintiffs appeal from an order of the Supreme Court, Nassau County (McCarty, J.), dated August 2, 2006, which denied the motion of the plaintiff Montefiore Medical Center, as assignee of Sherice Haye, for summary judgment in its favor on the first cause of action.
Ordered that the appeal by the plaintiff New York and Presbyterian Hospital, as assignee of Haydee Marca, is dismissed, as that plaintiff is not aggrieved by the order appealed from (see CPLR 5511), and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that one bill of costs is awarded to the defendant.
Contrary to the contention of the plaintiff Montefiore Medical *862Center, as assignee of Sherice Haye (hereinafter Montefiore), the Supreme Court properly denied its motion for summary judgment in its favor on the first cause of action. In response to Montefiore’s prima facie showing of entitlement to judgment as a matter of law (see generally Presbyterian Hosp. in City of N.Y. v Maryland Cas. Co., 90 NY2d 274 [1997]; New York Univ. Hosp. Rusk Inst. v Hartford Acc. & Indent. Co., 32 AD3d 458 [2006]; Hospital for Joint Diseases v Allstate Ins. Co., 21 AD3d 348 [2005] ), the defendant submitted the hospital records of the patient and other material which raised a triable issue of fact as to whether the condition for which the patient was treated was unrelated to her motor vehicle accident (see generally St. Luke’s Roosevelt Hosp. v Allstate Ins. Co., 303 AD2d 743 [2003]). Accordingly, a triable issue of fact exists regarding whether the defendant’s denial of no-fault benefits in this case was proper.
Montefiore’s remaining contentions are without merit. Mastro, J.E, Florio, Garni and McCarthy, JJ., concur.